Citation Nr: 0904575	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-35 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a lumbar strain.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from September 1969 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO granted service connection for a lumbar strain, 
effective from September 29, 2006, the date of the claim.  In 
a March 2007 rating decision the RO increased the evaluation 
to 20 percent, effective September 29, 2006.


FINDINGS OF FACT

The veteran's lumbar strain is characterized by forward 
flexion to 60 degrees, extension to 5 degrees, right lateral 
bending to 20 degrees, left lateral bending to 15 degrees, 
and bilateral rotation to 20 degrees.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for a lumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes (DCs) 5003, 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In October 2006 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the December 2006 and March 
2007 rating decisions, July 2007 SOC, and April 2008 and June 
2008 SSOCs explained the basis for the RO's action, and the 
SOC and SSOCs provided him with additional 60-day periods to 
submit more evidence.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, 

which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  These requirements for the evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report, and to 
enable VA to make a more precise evaluation of the disability 
level and any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, require us to consider the veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate disability evaluation for a disability using 
the limitation-of-motion diagnostic codes.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. 
App. 194 (1997), the Board is not required to assign a 
separate rating for pain.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When there is 
limitation of motion of the specific joint or joints that is 
compensable (10 percent or higher) under the appropriate 
diagnostic codes, the compensable limitation of motion should 
be rated under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a. 

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Diagnostic Code 5237, lumbosacral or cervical strain, is 
rated under the following new general rating formula for 
diseases and injuries of the spine.  The rating criteria for 
the lumbar spine provides: 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the 
height.

A 20 percent evaluation is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 40 percent evaluation will be assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar 
spine.

A 50 percent evaluation will be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth 
and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

38 C.F.R. § 4.71a, DCs 5235 to 5242 (2008).

The Board notes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).


III.  Factual Background and Analysis

A March 2005 MRI of the veteran's lumbar spine showed mild 
degenerative changes with no central canal or neural 
foraminal stenosis at any level.  At August 2006 VA 
treatment, the veteran said the he felt that hydrocodone was 
working well for his back pain.

At a December 2006 VA examination, the veteran reported that 
bending over caused throbbing pain on the right side of his 
low back.  The pain would last for one to two days at a time 
and radiated to the left leg.  Flare-ups occurred once a week 
and caused stiffness in addition to pain.  On clinical 
evaluation, he had active and passive forward flexion of the 
thoracolumbar spine from 0 to 75 degrees, active and passive 
extension from 0 to 20 degrees, active lateral flexion of 0 
to 20 degrees, passive lateral flexion of 0 to 30 degrees, 
active lateral rotation of 0 to 10 degrees, and passive 
lateral rotation of 0 to 30 degrees.  The veteran was 
diagnosed with a lumbar spasm, and the examiner felt that it 
prevented the veteran from playing sports and had a moderate 
effect on his performance of chores, shopping, exercise, 
recreational activities, and traveling.  There was not any 
effect on feeding, bathing, dressing, toileting, and/or 
grooming.

The veteran reported at July 2007 VA treatment that he was 
depressed because he could not play with his child due to his 
back and right hip pain.  He wanted to renew the hydrocodone 
that he was taking for his back pain.

The veteran underwent another VA examination in January 2008, 
at which he reported having had a back brace ten years before 
and taking hydrocodone, four times per day, and 
methocarbamol, one to two tablets per day.  He said that his 
low back pain was constant, averaged a 5 out of 10 in 
intensity, and was throbbing in nature.  There were not any 
radicular or sensory symptoms and the pain was increased by 
sitting, twisting, bending, lifting, and occasionally with 
coughing, standing, and walking.  He could stand for 20 
minutes before wanting to sit down and could walk for an 
eighth of a mile.  The pain was decreased by medications and 
by lying down.  The veteran was independent in activities of 
daily living and used a single point cane for ambulation when 
out in public.

On clinical evaluation, the veteran's sitting tolerance, 
sitting to standing, and gait were within normal limits.  He 
could walk on his toes, heels, and fully squat and return to 
a standing position.  There was tenderness of the lumbosacral 
spine, mild tenderness of the right sacroiliac joint, and 
tenderness of the right lumbar paraspinous muscles.  The 
examiner felt that the veteran was inconsistent in his 
efforts in the range of motion testing.  He noted that the 
veteran was able to lean forward when taking his socks off 
but that with the goniometer he had forward flexion from 0 to 
60 degrees with pain, extension from 0 to 5 degrees with 
pain, right lateral bending from 0 to 20 degrees with pain, 
left lateral bending from 0 to 15 degrees with pain, left 
lateral rotation from 0 to 20 degrees with pain, and right 
lateral rotation of 20 degrees with pain.  The DeLuca 
examination was limited because the veteran refused to 
repeititvely flex the spine because of anticipated pain.  An 
X-ray of the lumbar spine showed rotoscoliosis convex to the 
left, narrow degenerative disks at L4-L5 and L5-S1 with 
hypertrophic degenerative spurring, and mild degenerative 
arthritis elsewhere.  The examiner diagnosed the veteran with 
mild scoliosis, narrow degenerative disks at L4-L5 and L5-S1 
and degenerative arthritis.  It was noted that there were no 
changes from 2006 films.

The Board is cognizant of the veteran's appellate assertions.  
However, after a careful review of the evidence, the Board 
finds that an evaluation in excess of 20 percent is not 
warranted.  As the medical evidence discussed above shows, 
the forward flexion of the veteran's thoracolumbar spine is 
greater than 30 degrees, and there is not favorable ankylosis 
of the entire thoracolumbar spine.  Therefore, the veteran 
does not qualify for a 40 percent evaluation under Diagnostic 
Code 5237.  In addition, an evaluation in excess of 20 
percent is not available under DC 5003, arthritis, 
degenerative (hypertrophic or osteoarthritis).  

Although the veteran has reported that he has flare-ups of 
his lumbar strain, the overall evidence does not reflect 
incoordination, excess fatigability, or such additional 
functional limitations as to warrant a higher rating.  See 
DeLuca, supra.  The Board recognizes the limitations that the 
veteran has as a result of his service-connected lumbar 
strain, but the current 20 percent evaluation contemplates 
these limitations.  Therefore, an evaluation in excess of 20 
percent is not justified.

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected lumbar strain, as 
the Court indicated can be done in this type of case.  See 
Fenderson, supra.  However, upon reviewing the longitudinal 
record in this case, we find that at no time during the claim 
and appeal period has the service-connected lumbar strain 
been more disabling than as currently rated.

Given the veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.

The evidence does not support the assignment of a rating in 
excess of 20 percent for the service-connected lumbar strain, 
and the appeal is denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for a lumbar strain is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


